                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     UNITED STATES OF AMERICA,                          Case No. 19-cr-00665-BLF-1 (VKD)
                                                        Plaintiff,
                                   9
                                                                                            DETENTION ORDER
                                                 v.
                                  10

                                  11     RYAN CURTIS CHANDLER,
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The United States moves for detention of defendant Ryan Chandler. The Court held a

                                  14   hearing on the government’s motion on December 18, 2019. Dkt. No. 32. Mr. Chandler was

                                  15   present at the hearing and represented by counsel. Id. Mr. Chandler waived written findings, and

                                  16   the government does not object to that waiver.

                                  17          The parties agree, that based on the offenses charged in the indictment, there is a rebuttable

                                  18   presumption of detention based on danger and risk of flight. 18 U.S.C. § 3142(e)(3)(A). The

                                  19   Court has considered the parties’ presentations and proffers of evidence, as well as the factual

                                  20   findings contained in the report of Pretrial Services. The Court has considered the factors set forth

                                  21   in 18 U.S.C. § 3142(g). For the reasons stated on the record during the hearing, the Court

                                  22   concludes that, while there may be conditions or a combination of conditions of release that would

                                  23   reasonably assure the safety of other persons and the community, there are no such conditions of

                                  24   release that would reasonably assure Mr. Chandler’s appearance. Indeed, Mr. Chandler has

                                  25   submitted on the question of whether he poses a risk of flight that cannot be mitigated by the

                                  26   imposition of conditions of release. Accordingly, the Court concludes that Mr. Chandler’s

                                  27   detention is warranted.

                                  28          Mr. Chandler is committed to the custody of the Attorney General or his designated
                                   1   representative for confinement in a corrections facility separate, to the extent practicable, from

                                   2   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Chandler

                                   3   shall be afforded a reasonable opportunity for private consultation with defense counsel. On order

                                   4   of a court of the United States or on the request of an attorney for the government, the person in

                                   5   charge of the corrections facility shall deliver Mr. Chandler to the United States Marshal for the

                                   6   purpose of appearances in connection with court proceedings.

                                   7          IT IS SO ORDERED.

                                   8   Dated: December 18, 2019

                                   9

                                  10
                                                                                                     VIRGINIA K. DEMARCHI
                                  11                                                                 United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
